     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 1 of 11. PageID #: 1636




                      IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON



LINDA JONES,                                  )    CASE NO. 1:20-CV-00137
                                              )
                                              )
             Plaintiff,
                                              )    MAGISTRATE JUDGE
                                              )    WILLIAM H. BAUGHMAN, JR.
      v.
                                              )
                                              )    MEMORANDUM             OPINION       AND
COMMISSIONER              OF      SOCIAL
                                              )    ORDER
SECURITY,
                                              )
                                              )
             Defendant.



                                       Introduction

        Before me1 is an action under 42 U.S.C. § 402(g) by Linda Jones for judicial review

 of the 2018 decision of the Commissioner of Social Security that denied her 2016

 application for disability insurance benefits and supplement security income.2 The

 Commissioner has answered3 and filed the transcript of the administrative proceedings.4




 1
   The parties consented to my exercise of jurisdiction and the matter was transferred to
 me by United States District Judge Sara Lioi. ECF No. 22.
 2
   ECF No. 1.
 3
   ECF No. 10.
 4
   ECF No. 11.

                                              1
    Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 2 of 11. PageID #: 1637




Pursuant to my initial5 and procedural6 orders, the parties have filed briefs,7 as well as

supporting fact sheets and charts.8 They have also met and conferred with the objective of

reducing or clarifying the issues,9 and have participated in a telephonic oral argument.10

       For the following reasons, the decision of the Commissioner will be reversed, with

the matter remanded.

                                            Facts

       The ALJ’s decision

       Jones, who was 53 years old on the date of the ALJ’s decision, has a high school

education and has a history of work as a nurse’s aide.11 At the time of the decision, she was

still working part-time as a nurse’s assistant, was able to use public transportation, and was

able to cook, clean and do laundry independently.12

       The ALJ found that Jones has the following severe impairments: degenerative disc

disease, obstructive sleep apnea, history of small intestine cancer status post open small




5
  ECF No. 7.
6
  ECF No. 12.
7
  ECF Nos. 13 (Jones brief), 18 (Commissioner brief), 20 (Jones reply).
8
  ECF Nos. 15 (Jones fact sheet and chart), 18, Attachment (Commissioner chart).
9
  ECF No. 19.
10
   ECF No. 25.
11
   Tr. at 17.
12
   Id.

                                              2
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 3 of 11. PageID #: 1638




bowel resection with anastomosis, mild cardiomegaly, fatty liver infiltration, hypertension,

anemia, hyperlipidemia.13

       After reviewing the record and concluding, as did the state agency reviewing

sources, that none of her impairments met or medically equaled a listing,14 the ALJ found

that Jones has the residual functional capacity (RFC) for light work, with the following

additional limitations:

       The claimant can only occasionally climb ramps and stairs. She can never climb
       ladders, ropes or scaffolds. She can frequently balance bur only occasionally stoop,
       kneel, crouch and crawl. The claimant must avoid concentrated exposure to extreme
       temperatures and concentrated exposure to wetness, humidity, fumes, odors, dusts,
       gases, and poorly ventilated areas. The claimant must avoid all exposure to
       hazardous machinery and unprotected heights.15
       In connection with arriving at this RFC, the ALJ noted that this is a case where,

under the authority of Drummond v. Commissioner,16 an RFC from a prior denied

application is binding on this application unless new issues exist or new and material

evidence has been submitted.17 To that point, the ALJ evaluated new evidence concerning

Jones’s condition that was submitted since the prior decision but concluded that the new

evidence doesn’t change her RFC and so is not material.18 Further, he noted that “[b]oth

state agency adjudicators adopted the prior RFC” and that he gave “great weight to these




13
   Id. at 15.
14
   Id.
15
   Id. at 16.
16
   126 F.3d 837 (6th Cir. 1997).
17
   Tr. at 12, 16.
18
   Id. at 16.

                                             3
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 4 of 11. PageID #: 1639




findings as they appropriately applied the doctrine of Drummond.”19 Finally, he observed

that the new evidence “only affirms the stability of the claimant’s illness” and so adopting

the prior RFC “is mandated by the Drummond decision.”20

       After noting that Jones cannot perform her past relevant work as a nurse’s aide, ALJ,

relying on the testimony of a vocational expert (VE), then found that a person of claimant’s

age, education, work experience and RFC could perform the work of a merchandise

marker, routing clerk and information clerk, and that these jobs exist in significant numbers

in the national economy.21 Therefore, the ALJ concluded that Jones is not disabled.22

       The issues

       Jones raises two issues:

              1.    The ALJ failed to adequately develop the record with opinion
              evidence as to Jones’s functional capacity during the relevant period.23
              2.     The ALJ failed to assess Jones’s subjective complaints in accordance
              with the regulations.24
       The Parties’ Contention

       As to the first issue, Jones initially concedes that “there are no functional opinions

from an examining source” that address the relevant period.25 Rather, she contends that the



19
   Id. at 17.
20
   Id.
21
   Id. at 17-18.
22
   Id. at 19.
23
   ECF No. 13 at 10-14.
24
   Id. at 14-15.
25
   Id. at 9.

                                             4
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 5 of 11. PageID #: 1640




ALJ impermissibly relied on non-examining opinions and “the ALJ’s own reading of raw

clinical notes.”26 Further, she maintains that the two state agency reviewers offered

“insufficient” and “terse” explanations of why they adopted the prior RFC.27 In addition,

she argues that the ALJ’s explanation and interpretation of the clinical notes was

insufficient and asserts that the ALJ should have solicited an opinion from a medical expert,

ordered another consulting examination, or sent the medical records back to the state

agency reviewers for an updated assessment.28

       As to the second issue, she argues that the ALJ did not consider the difference

between the past part-time work and the present part-time work in addressing the credibility

of her complaints.29 Further, she maintains that the ALJ improperly interpreted her ability

to do some activities of daily living as reflecting abilities to do similar activities on a regular

basis during full-time employment.30

       The Commissioner, in turn, argues that the ALJ properly applied Drummond, as it

has been interpreted by Earley v. Commissioner.31 Specifically, the Commissioner

maintains that the ALJ determined the current RFC by considering the prior evidence, the

prior ALJ’s decision, and the new evidence.32 The ALJ’s examination of the new evidence




26
   Id. at 12.
27
   Id.
28
   Id. at 14.
29
   Id. at 15.
30
   Id.
31
   893 F.3d 929 (6th Cir. 2018).
32
   ECF No. 18 at 4-5.

                                                5
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 6 of 11. PageID #: 1641




did not show a substantial deterioration in Jones’s condition, in particular, analyzing her

cancer treatment, anemia, hypertension, hyperlipidemia and mild cardiomegaly,33 as well

as degenerative disc disease, polymyalgia and obesity.34

       The Commissioner further contends that the ALJ was within his discretion to decide

not to ask for a new medical opinion, noting in addition that Jones was represented by

counsel at the hearing who made no argument that a new opinion was needed, indeed

arguing that “we are relying on the medical evidence in the file” as well as Jones’s testimony

to show that her condition precludes her from work.35 Moreover, citing Kizys v.

Commissioner,36 the Commissioner asserts that the ALJ was not impermissibly interpreting

raw medical data, but rather rendering an RFC based on his evaluation of the new evidence

in the context of the entire record and informed by the functional opinions of the state

agency reviewers.37

       Moreover, allegedly contrary to Jones’s claim that she worked fewer hours now in

her part-time job than before due to pain, the Commissioner points out that the record

shows the opposite.38




33
   Id. at 5 (citing record).
34
   Id. at 6 (citing record).
35
   Id.
36
   2011 WL 5024666 (N.D. Ohio Oct. 21, 2011).
37
   Tr. at 7.
38
   Id. at 8.

                                              6
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 7 of 11. PageID #: 1642




       Finally, as to credibility, the Commissioner again points to Jones’s part-time work

as a negative factor as to her credibility.39 He also points to Jones’s failure to follow the C-

Pap treatment prescribed as a negative factor, as were Jones’s activities of daily living.40

                                           Analysis

       I note initially that review here is conducted under the well-established substantial

evidence standard, which need not be restated here.

       Jones’s RFC

       The parties agree that the key here is whether the ALJ properly evaluated the

medical records from the period after the earlier RFC. Of note as well is that Jones concedes

that these new records do not include any functional opinion from a medial source. Thus,

the essential inquiry is whether the ALJ needed to ask for such a new opinion statement

and, if not, whether he properly analyzed the evidence to find that Jones’s RFC had not

changed.

       As to the first prong – whether the ALJ needed to, or should have, asked for a new

medical opinion – I note first, as did the Commissioner here, that Earley clarifies

Drummond in that it holds that res judicata as to an RFC does not apply when a claimant

files a subsequent application for benefits for a different period.41 Here, that exception to

res judicata applies in that Jones’s early application for benefits was for a period alleging


39
   Id. at 10.
40
   Id. at 10-11.
41
   Earley, 893 F.3d at 933.

                                               7
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 8 of 11. PageID #: 1643




disability on October 18, 2009,42 while the current application alleges disability as of

August 18, 2012.43 Thus, the ALJ overstated Drummond as requiring that he apply the

former RFC unless new and material evidence led to a different result.44 Under Earley, no

such res judicata applies.

              I note further the Commissioner’s reliance on Kizys. Kizys stands for the

       proposition that the ALJ may craft an RFC without a medical functional opinion

       where, inter alia, the medical evidence shows “relatively little physical impairment

       and an ALJ can render a commonsense judgment about functional capacity.”45 But

       like the situation confronting Magistrate Judge Parker in the recent case of Falkosky

       v. Commissioner,46 this case is not one where Jones has “relatively little physical

       impairment,” but instead has severe impairments.47 Yet, in Falkosky but not here,

       there were no medical functional opinions but the ALJ “evaluated [the claimant’s]

       records and inferred from his limited treatment record” the claimant’s functional

       capacity.”48 Instead, in this case, as was detailed above, the ALJ relied in part on the

       functional opinions of state agency reviewers.49 Thus, the ALJ was not in the




42
   Tr. at 91.
43
   Id. at 12.
44
   Id. at 16.
45
   2011 WL 5024866, at *2.
46
   2020 WL 5423967 (N.D. Ohio Sept. 10, 2020).
47
   Id. at *8.
48
   Id.
49
   Tr. at 15.

                                              8
     Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 9 of 11. PageID #: 1644




       position of fashioning an RFC for a claimant with multiple severe impairments

       without any medical opinion as to functional limitations.50

       That said, the state agency opinions on which the ALJ here relied are dated February

15, 201751 and May 4, 2017.52 As Jones observes, the “new” evidence considered by the

state agency reviewers for these 2017 functional opinions were: an x-ray from October

2016, an echocardiogram from January 2017 and a clinical exam from 2017.53 By contrast,

Jones’s records with Dr. Yevgeniya Dvorkin, M.D., date from February 2017 and continue

to December 2017 and have multiple findings as to neck and back pain and attendant

limitations.54 In addition, there is an urgent care record from December 2017 showing

Jones sought treatment for right leg pain and numbness that only moderately responded to

treatment and that the treating staff thought was neuropathic.55 Likewise, treatment notes

from her physical therapist in March, April and December of 2017, as well as February of

2018, show slow gait, numbness and tingling in the right hand, muscle imbalance and a

high amount of pain.56

       Significantly, none of these record were reviewed by the state agency sources the

ALJ relied upon for the RFC and all of these latter findings contradict the ALJ’s




50
   Falkosky, 2020 WL 5423967, at *8.
51
   Tr. at 113-18.
52
   Id. at 139-40, 149-50.
53
   ECF No. 13 at 12 (citing record).
54
   Tr. at 1079, 1061, 1385-90, 1489-95.
55
   Id. at 1291-95.
56
   Id. at 1073-75, 1056-57, 1337-40, 1397-99.

                                            9
      Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 10 of 11. PageID #: 1645




characterization of Jones’s records as “consistently” showing “normal gait, station, reflexes

and sensation throughout.”57

          In sum, as observed above, this is a situation where the claimant has severe

impairments and the new evidence since the old RFC is detailed. Moreover, the two state

agency opinions that are cited are themselves outdated in that they did not consider

treatment records extending for nearly a year. As such, those old, deficient opinions cannot

be substantial evidence in support of the present RFC. In addition, the ALJ likely erred in

thinking that Drummond made the former RFC obligatory here, unless new and material

evidence altered that finding. Therefore, the matter needs to be remanded to re-examine

the RFC.

          Credibility

          Given that the matter is being remanded to consider, inter alia, the effects on her

RFC of numerous treatment notes that describe Jones’s pain in connection with functional

limitations such as numbness, imbalance and slow gait, the ALJ on remand is directed to

re-evaluate Jones’s complaints of pain and other functional limitations.




57
     Id. at 16.

                                              10
   Case: 1:20-cv-00137-WHB Doc #: 26 Filed: 03/31/21 11 of 11. PageID #: 1646




                                      Conclusion

      For the reasons stated, the decision of the Commissioner is reversed and the matter

remanded for further proceedings consistent with this opinion.

      IT IS SO ORDERED.

Dated: March 31, 2021                                  s/William H. Baughman Jr.
                                                       United States Magistrate Judge




                                           11
